Citation Nr: 1210603	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1968 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2009.  A statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.  The Veteran appeared at a June 2011 video conference hearing.  A transcript is of record.    

Although the appeal also originally included the issues of service connection for tinnitus and left ear hearing loss, these benefits were granted by rating decision in April 2010 and are therefore no longer in appellate status.	

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current right ear hearing loss disability is at least as likely as not causally related to noise exposure during his active duty service.



CONCLUSION OF LAW

Right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board involve a claim of entitlement to service connection for right ear hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A September 2009 VA examination report reveals auditory thresholds of greater than 40 decibels for two of the frequencies in the right ear.  Additionally, speech recognition score using the Maryland CNC Test was 92 percent.  The only remaining question is whether the current right ear hearing loss is related to the Veteran's service.

The Veteran maintains that he had noise exposure in service.  The Veteran's DD 214 shows that he was trained as a light vehicle driver and that his military occupational specialty was that of a heavy vehicle driver.  Military personnel records show that he operated heavy trucks.  At the June 2011 Board video conference hearing, the Veteran testified that he also had noise exposure in service when he was 100 feet behind 175 millimeter barrels that were being fired.

Service treatment records do not show any complaints of, treatments for, or diagnosis of right ear hearing loss.  On the authorized audiological evaluation upon entry into service in April 1965, pure tone thresholds, in decibels, were as follows (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
25

On the authorized audiological evaluation in July 1968, pure tone thresholds, in decibels, were reported as follow :




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
-
5

The Board notes only a marginal upward shift at 2000 Hz in service during service assuming the entry and discharge audiological examinations were reported in comparable units.  See Hensley, 5 Vet. App. 155. 

When the Veteran was afforded a VA examination in January 2008, the VA examiner was unable to provide a diagnosis due to inconsistent and unreliable response from the Veteran.  The VA examiner found that the results suggest nonorganic hearing loss.  


When the Veteran was afforded another VA examination in September 2009, pure tone thresholds in the right ear, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The VA examiner diagnosed sensorineural hearing loss and opined that the Veteran's right ear hearing loss was not caused by or a result of military noise exposure.  She noted that hearing was normal at the time of discharge from service.  

While the VA examiner had acknowledged an upward shift in the left ear in service, and not the right, the Board does not believe that another VA audiolgoical examination is warranted.  The VA examiner found that there was mild hearing loss in the left ear at 4000 Hz upon separation from service and thus opined that left ear hearing loss was caused by military noise exposure.  The Board finds it significant that left ear hearing loss has already been established, and it appears to the Board that in-service noise exposure impacted the Veteran's long-term hearing acuity in-service despite the absence of noticeable hearing loss shown in in-service hearing testing.  The upward shift at 3000 Hz in the Veteran's right ear during service is only marginal and not sufficient, by itself, to show a decrease in right ear hearing acuity during service.  However, since the RO has service connected the Veteran's left ear hearing loss based on in-service noise exposure, the Board finds it reasonable to believe that if the Veteran's left ear was exposed to in-service noise, then the Veteran's right ear was similarly exposed.  

With evidence of a current right ear hearing loss and evidence of noise exposure during service sufficient to cause left ear hearing loss, the Board believes that it is at least as likely as not that the current right ear hearing loss is also related to service.  Entitlement to service connection for right ear hearing loss is therefore warranted.
 
There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in November 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for right ear hearing loss is warranted.  The appeal is granted to this extent.


REMAND

The other issue before the Board is entitlement to service connection for skin disorder.  The Veteran maintains that his skin disorder is due to herbicide exposure in service.  The "USARV" notation reflected in the Veteran's DD 214 reflects service in Vietnam.  The specific dates of when the Veteran was stationed in Vietnam are not clear to the Board.  Nevertheless, the Veteran's period of service shows that he served during the applicable time period.  Thus, the presumption of herbicide exposure is presumed.    

Private treatment records from Brian D. Wolfe, M.D. show that the Veteran had been seen for skin disorders in August 2002, September 2002 and July 2005.  At a June 2011 Board video conference hearing, the Veteran testified that he had skin disorder since service.  While service treatment records are silent regarding any skin disorders, the Board notes that the Veteran is competent to report symptoms of it.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  With a current disability and the Veteran's testimony of skin disorder since service, the Board finds that a VA examination would be appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current skin disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The nature and diagnosis of any current skin disorder should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current chronic skin disorder which is causally related to his service, to include herbicide exposure during service?  

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for skin disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


